MR. JUSTICE REED
concurs in the judgment of the court but disagrees with the assertion of power by this court to interpret the meaning of the West Virginia Constitution. This court must accept the state court’s interpretation of its own constitution unless it is prepared to say that the interpretation is a palpable evasion to avoid a federal rule.1
There is no problem concerning the binding effect upon this *593court of state court interpretation of state law, under the Compact Clause such as there is under the clause against impairing the Obligation of Contracts.2 Under the latter clause, this court, in order to determine whether the subsequent state law, constitutional or statutory, impairs the federal- prohibition against impairment of contracts, has asserted power to construe for itself the disputed agreement, to decide whether it is a contract, and to interpret the subsequent state statute to decide whether it impairs that contract.3 Even then we accept state court conclusions unless “manifestly wrong.”4 5Examination here, under the Contract Clause, is to enforce the federal provision against impairment and is made only to decide whether under the Contract Clause there is a contract and whether it is impaired.5 This court thus adjudges whether state action has violated the Federal Contract Clause. It does not decide the meaning of a state statute as applied to a state appropriation.
Under the Compact Clause, however, the federal questions are the execution, validity and meaning of federally approved state compacts.6 The interpretation of the meaning of the compact controls over a state’s application of its own law through the Supremacy Clause and not by any implied federal power to construe state law.
West Virginia adjudges her execution of the compact is invalid as a delegation of state police power and as a creation of debt beyond her constitutional powers. Since the constitution provided the compact for adjusting interstate relations, compacts may be enforced despite otherwise valid state restrictions on state action.
This, I think, was the basis of our holding in Hinderlider *594v. La Plata River & Cherry Creek Ditch Co., 304 U. S. 92, 58 S. Ct. 803, 82 L. Ed. 1202. The Supreme Court of Colorado held that compact invalid because it was an executive abandonment by Colorado of a citizen’s previously acquired water rights, 304 U. S. at pages 104 and 108, 58 S. Ct. at pages 808 and 810. But we concluded: “Whether the apportionment of
the water of an interstate stream be made by compact between the upper and lower states with the consent of Congress or by a decree of this court, the apportionment is binding upon the citizens of each state and all water claimants, even where the state had granted the water rights before it entered into the compact.” 304 U. S. at page 106, 58 S. Ct. at page 809.
For that conclusion reliance was placed upon State of Rhode Island v. Commonwealth of Massachusetts, 12 Pet. 657, 725, 9 L. Ed. 1233, where this court, speaking of compacts, said: “By this surrender of the power, which before the adoption of the constitution was vested in every state, of settling these contested boundaries, as in the plenitude of their sovereignty 'they might; they could settle them neither by war, or in peace, by treaty, compact or agreement, without the permission of the new legislative power which the states brought into existence by their respective and several grants in conventions of the people. If congress consented, then the states were in this respect restored to their original inherent sovereignty; such consent being the sole limitation imposed by the constitution, when given, left the states as they were before * * * whereby their compacts became of binding force, and finally settled the boundary between them; operating with the same effect as a treaty between sovereign powers.”
I would uphold the validity of the compact and reverse the judgment of West Virginia refusing mandamus, with direction to that court to enter a judgment not inconsistent with an opinion based upon the Supremacy Clause.

. Union Pac. R. Co. v. Public Service Comm’n.


. Constitution, Art. I, Section 10, of Missouri, 248 U. S. 67, 39 S. Ct. 24, 63 L. Ed. 131.


. Appleby v. City of New York, 271 U. S. 364, 380, 46 S. Ct. 569, 573, 70 L. Ed. 992; John P. King Mfg. Co. v. City Council of Augusta, 277 U. S. 100, 114, 48 S. Ct. 489, 494, 72 L. Ed. 801; Coombes v. Getz, 285 U. S. 434, 441, 52 S. Ct. 435, 436, 76 L. Ed. 866.


. Hale v. Iowa State Board of Assessment and Review, 302 U. S. 95, 101, 58 S. Ct. 102, 103, 82 L. Ed. 72.


. Coolidge v. Long, 282 U. S. 582, 597, 51 S. Ct. 306, 309, 75 L. Ed. 562.


. Delaware River Joint Toll Bridge Comm. v. Colburn, 310 U. S. 419, 428, 60 S. Ct. 1039, 1041, 84 L. Ed. 1287, where it is said, “Hence we address ourselves to the language of the Compact.” And see the last paragraph of the opinion.